Citation Nr: 1529797	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing in his VA form 9 dated January 2013. In January 2015, he was informed that his hearing was scheduled for March 2015. In February 2015, he contacted the VA and requested that this hearing be rescheduled. 38 C.F.R. § 20.704(c).  As the Veteran is currently incarcerated, the Board finds that good cause has been shown.  As such, this appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new Travel Board hearing at the RO. The Veteran should be notified of the date, time, and location of the hearing, and that notice should be associated with the claims folder.

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

